DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-14 and 16-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maczek et al. (US 7,798,349).
In re claim 1: Maczek et al. discloses a container 10 with (comprising),
 a side wall of plastic 20 which encloses a container volume, wherein horizontally oriented grooves 32/34/36 spaced vertically apart from one another are formed in the side wall 20,
wherein the grooves comprise first grooves 34/36 for stiffening the side wall 20, which first grooves 34/36 have a first groove depth and are configured such that a projection protruding into the enclosed container volume is formed in the inner surface of the side wall 20, 
wherein the grooves moreover comprise second grooves 32’s which have a second groove depth, wherein the first groove depth is greater than the second groove depth (see figure 1), and wherein the first and second grooves are arranged such that at least one second groove 32 is in each case arranged in the vertical direction between two first grooves 34/36,
wherein the side wall 20 and the horizontally oriented grooves 32/34/36 of the side wall, with regard to the material and the thickness, are configured such that the side wall and the horizontally oriented grooves 32/34/36 are not deformed when there is a negative pressure in the enclosed container volume, depending on the amount and subvolumes enclosed by two horizontal planes, which are defined by two adjacent grooves, and the side wall are in each case identical (see figure 1 of Maczek et al.)
Maczek et al. discloses the claimed invention as discussed above with the exception of the following claimed limitations:
even if as a result of the negative pressure a pressure of 1 atm acts on the side wall and the horizontally oriented grooves
Maczek et al. discloses the general conditions of the claimed invention except for the express disclosure of a pressure of 1 atm acting on the side wall.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to withstand a negative pressure of 1 atm to prevent deformation when filling and provide a rigid desired wall, since the claimed values are merely an optimum or workable range.  It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.

In re claim 2: the side wall is a plastic material, at least in the region of the horizontally oriented grooves spaced vertically apart from one another.  
Maczek et al. does not disclose that the plastic container is transparent, however Official notice is taken that the use of transparent plastic container was notoriously well known in the art at the time the invention was effectively filed.  It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to combine Maczek et al. with this well known technique in order to allow a user to see the liquid being held within the container.

In re claim 3: the grooves 32/34/36 form a scale for the volume received by the container 10, wherein the subvolume enclosed by a container base, the side wall 20 and a horizontal plane defined by the lowermost groove is an integer multiple of the subvolume enclosed by two horizontal planes, which are defined by two adjacent grooves, and the side wall 20 (see figure 1 of Maczek et al.)

In re claim 4: two adjacent first grooves are in each case at a vertical distance a from each other, wherein the condition 0.10 D < a < 0.30 D, is met for the vertical distance a, wherein D is the greatest possible horizontal internal extent inside the container in the region of the vertical distance a between the two adjacent grooves (see figure 1 of Maczek et al.)  
Maczek et al. discloses the general conditions of the claimed invention except for the express disclosure of a condition 0.10 D < a < 0.30 D.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to withstand a condition 0.10 D < a < 0.30 D to prevent deformation when filling and provide a rigid desired wall, since the claimed values are merely an optimum or workable range.  It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.

In re claim 5: the condition 0.01 D < t1 < 0.10 D, is met for the first groove depth, wherein D is the greatest possible horizontal internal extent inside the container in the region of the vertical distance a between two adjacent grooves, and t1 is the first groove depth (see figure 1 of Maczek et al.).  
Maczek et al. discloses the general conditions of the claimed invention except for the express disclosure of a condition 0.01 D < t1 < 0.10 D.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to withstand a condition 0.01 D < t1 < 0.10 D to prevent deformation when filling and provide a rigid desired wall, since the claimed values are merely an optimum or workable range.  It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.

In re claim 6: the condition 0.005 D s t2 s 0.05 D, is met for the second groove depth, wherein D is the greatest possible horizontal internal extent inside the container in the region of the vertical distance a between two adjacent grooves, and t2 is the second groove depth (see figure 1 of Maczek et al.).  
Maczek et al. discloses the general conditions of the claimed invention except for the express disclosure of a condition 0.005 D s t2 s 0.05 D.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to withstand a condition 0.005 D s t2 s 0.05 D to prevent deformation when filling and provide a rigid desired wall, since the claimed values are merely an optimum or workable range.  It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.

In re claim 7: the side wall 20 of the container 10 427843-1431 160618US01has a circular cross section, and D is the internal diameter of the side wall between the grooves 32/34/36 (see figure 1 of Maczek et al.).  

In re claim 8: the first grooves 34/36 are arc-shaped at the first groove depth (see figure 1 of Maczek et al.).  

In re claim 9: the first grooves 34/36 have the contour of a circle segment at the first groove depth (see figure 1 of Maczek et al.).  

In re claim 10: the ratio of the first groove depth to the radius of the circle of the circle segment (r) of the first grooves 34/36 is in a range.  
Maczek et al. discloses the general conditions of the claimed invention except for the express disclosure of a range of 1.5 to 2.5.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to withstand a range of 1.5 to 2.5 to prevent deformation when filling and provide a rigid desired wall, since the claimed values are merely an optimum or workable range.  It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.

In re claim 11: the projection, which is formed from one of the first grooves 34/36 and which in the inner surface of the side wall protrudes into the enclosed container volume, has a rounded transition to the inner surface of the side wall 20.  

In re claim 12: each of the grooves is configured as a closed ring in the side wall (see figure 1 of Maczek et al.).    

Maczek et al. discloses the claimed invention as discussed above with the exception of the following claimed limitation:
In re claim 13: the plastic from which the side wall is made is composed of high-density polyethylene (HDPE) or co-extruded plastic films (COEX).  
Maczek et al.  discloses the claimed invention except for the specific plastic.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to use high-density polyethylene (HDPE) in order to provide the desired product protection.  It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. It should be noted that (HDPE) is notoriously well known in the art of beverage containers. 

In re claim 14: the thickness (d) of the side wall 20 is substantially constant at and between the grooves 32/34/36 (see figure 1 of Maczek et al.).  

In re claim 16: a recloseable opening 42 is formed above the uppermost groove 36 (see figure 1 of Maczek et al.).  
 
Maczek et al. discloses the claimed invention as discussed above with the exception of the following claimed limitation:
In re claim 17: the condition 0.15 D a < 0.25 D, is met for the vertical distance a. 
Maczek et al. discloses the general conditions of the claimed invention except for the express disclosure of the condition 0.15 D a < 0.25 D.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to withstand the condition 0.15 D a < 0.25 D to prevent deformation when filling and provide a rigid desired wall, since the claimed values are merely an optimum or workable range.  It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
 
In re claim 18: the condition 0.03 D t1 < 0.07 D, is met for the first groove depth.  
Maczek et al. discloses the general conditions of the claimed invention except for the express disclosure of the condition 0.03 D t1 < 0.07 D.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to withstand the condition 0.03 D t1 < 0.07 D to prevent deformation when filling and provide a rigid desired wall, since the claimed values are merely an optimum or workable range.  It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.

In re claim 19: the condition 0.01 D t2 < 0.03 D, is met for the second groove depth.  
Maczek et al. discloses the general conditions of the claimed invention except for the express disclosure of the condition 0.01 D t2 < 0.03 D.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to withstand the condition 0.01 D t2 < 0.03 D to prevent deformation when filling and provide a rigid desired wall, since the claimed values are merely an optimum or workable range.  It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.

In re claim 20: the side wall 20 of the container 10 has a circular cross section, and D is the internal diameter of the side wall between the grooves 32/34/36 (see figure 1 of Maczek et al.).  

In re claim 21: the side wall 20 of the container 10 has a circular cross section, and D is the internal diameter of the side wall between the grooves 32/34/36 (see figure 1 of Maczek et al.).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See the attached PTO-892 for addition prior art that teaches and suggest the claimed and disclosed limitations of the invention.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERNESTO A GRANO whose telephone number is (571)270-3927. The examiner can normally be reached M-F 7:00-3:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571)272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ERNESTO A GRANO/           Primary Examiner, Art Unit 3735